DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation – 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it should read “wrapped in a horseshoe shape” because it is the first time this element is recited.
Claims 2-14 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 6,052,848 to Kelly in view of US Patent 3,011,173 to Goetz and US Patent 6,206,223 to Wicker.
Regarding claim 1, Kelly discloses a support for travel, comprising: an elongated, flexible tubular container body with a top (top edge in Fig. 2), a bottom (bottom edge in Fig. 2), and two ends (see ends in Fig. 2), wherein at least one end comprises an opening (16) allowing access to an interior of said container body, wherein in a first configuration the container body is flat (the flexibility of the material (see figures) would allow a flat configuration), and in a second configuration the container body is adapted to be partially or wholly wrapped in horseshoe shape to provide support to a user (the body is capable of this shape, see Fig. 2, for example).  Kelly fails to disclose stuffing the pillow with clothing.  However, Goetz discloses a convertible bag/pillow, including carrying clothing items in the bag as stuffing for the pillow (Col. 1, lines 27-31; Fig. 5).  It would have been obvious to one of ordinary skill to have stuffed Kelly’s pillow with clothing to provide support because it would enable carrying and convenient storage of the clothing when the clothing is not being used, while simultaneously providing stuffing for the pillow to provide user comfort.  Kelly fails to disclose an angled closure.  However, Wicker discloses a tubular carrier including an opening with an angled closure wherein the angled closure is oriented at an acute angle with respect to the top of said container body (Fig. 3A – if the tube is lying flat with the strap (36) on top, the closure is at an acute angle with respect to the top of the container).  It would have been obvious to one of ordinary skill to have used a separable, angled end cap with a strap as taught by Wicker, secured with a zipper as disclosed in Kelly because doing so only involves a 
Regarding claim 2, the combination from claim 1 discloses said angled closure comprising a zipper (Kelly – 16, angled by Wicker).
	Regarding claim 3, Kelly discloses wherein said container is collapsible (i.e. capable of being collapsed) when empty (the flexibility of Kelly’s material would allow for collapse).
Regarding claim 4, Kelly discloses one or more connectors (two portions of 17) at each end of the container, wherein the connectors are adapted to connect to each other (via velcro 18).
Regarding claim 5, Kelly discloses connection means (two portions of 17 and corresponding Velcro portions 18) at one or both ends of the container.
Regarding claim 8, the combination from claim 1 discloses wherein each end comprises an opening with an angled closure (16 – Kelly, made angled by Wicker) 
Regarding claim 9, the combination from claim 1 discloses at least one end cap or cover attached to at least one end of the container body (each end has an end cap secured with a zipper – Kelly/Wicker).
Regarding claim 10, the combination from claim 1 discloses wherein the at least one end cap or cover is removably attached to said at least one end of the container body (Kelly/Wicker – removably attached via zipper).

Regarding claim 12, the combination from claim 1 discloses wherein the container body in said second configuration is adapted to be partially or wholly wrapped around a user's neck as a head support (the pillow is capable of being wrapped around a neck as claimed).
Regarding claim 13, the combination from claim 1 discloses wherein the container body in said second configuration is adapted to be partially or wholly wrapped around a user's waist or lower back (the pillow is capable of being wrapped around a waist/lower back as claimed).
Regarding claim 14, the combination from claim 1 discloses wherein in a third configuration the container body is adapted to be (i.e. is capable of being) attached to a piece of luggage (the pillow would be capable of attaching to a piece of luggage (a) using fasteners corresponding to the fasteners at the ends of the pillow (i.e. corresponding Velcro that the pillow fasteners could secure to), (b) by securing the pillow around an element of the luggage and securing the fasteners together, or (c) by using any other conventional fastener (safety pin, for example) to secure the pillow to a piece of luggage).
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelly, Goetz and Wicker, further in view of US Patent 6,435,392 to Kennedy.  
Regarding claims 6-7, Kelly fails to disclose a D-ring or an O-ring, or a swivel clip.  However, Kennedy discloses a connection comprising an O-ring (22 – Fig. 6) and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734